Citation Nr: 0928216	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had verified service from May 1951 to December 
1952.  He died in December 1993.  The appellant is the 
deceased Veteran's sister.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating action in which the RO 
denied the appellant's claim for accrued benefits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 1993.  There were no due and 
unpaid benefits to which the Veteran was entitled based on 
evidence in the file at the time of his death.

2.  The appellant's claim was received by the RO in November 
2005.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits are not met.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
notes that, because the law is dispositive with regard to the 
appellant's claim, a review of VA's duty to notify and assist 
is not necessary.  VA is not required to meet the duty to 
notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit(s).  See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002); see also VAOPGCPREC 5-2004.  

II.  Analysis

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 C.F.R.§ 
3.1000(a); see also 38 U.S.C.A. § 5121(a).  Normally, there 
is no basis for an accrued benefits claim unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death.  See 
Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In 
Taylor v. Nicholson, 12 Vet. App. 126 (2007), however, the 
United States Court of Appeals for Veterans Claims (Court) 
clarified that, if a veteran died prior to the expiration of 
one year after the date of notice of an award or disallowance 
of VA benefits, his or her surviving spouse has up to one 
year after the date of such notice to file an accrued 
benefits claim.

Applicable law and regulations provide that upon the death of 
a veteran or beneficiary, periodic monetary benefits to which 
that individual was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of his/her death (accrued benefits) and due and unpaid, 
shall, upon the death of such individual be paid to the 
living person first listed as follows:

(1) Upon the death of a veteran to the 
living person first listed as follows: 
(i) His or her spouse; 
(ii) His or her children (in equal 
shares); 
(iii) His or her dependent parents 
(in equal shares) or to the 
surviving parent.
(2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
veteran's children.
(3) Upon the death of a child, benefits 
to which the child was entitled will be 
paid to the surviving children of the 
veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.
(4) In all other cases, only so much of 
an accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.  

38 C.F.R. § 3.1000(a); see also 38 U.S.C.A. § 5121(a).

The statute governing accrued benefits was amended in January 
2003 to eliminate the prior two-year restriction on the 
payment of accrued benefits.  The revision to the statute 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  The Veteran died while hospitalized at 
a VA facility in December 1993, before the date of enactment.  
Therefore, the appellant's claim is considered under the 
former version of 38 U.S.C.A. § 5121(a) (West 2002).

On the VA Form 9, the appellant stated that she believed that 
informal claims had been initiated on behalf of the Veteran, 
but does not point to any specific claim.  Although 
hospitalized at a VA facility at the time of his death, the 
Veteran never filed an informal or formal claim for VA 
benefits during his lifetime.  Thus, as he had no pending 
claims, the record fails to show any monetary commitments 
owed to the Veteran by VA at the time of death, the essential 
prerequisite for entitlement to accrued benefits.
   
An application for accrued benefits must be filed within one 
year after the date of the payee's death.  38 C.F.R. § 
3.1000(c).  The appellant's claim was received in November 
2005, nearly twelve years following the Veteran's death, a 
bar to consideration of accrued benefits had there been any 
due and owing.

The appellant is not the Veteran's spouse, child, or 
dependent parent.  Moreover, the appellant does not assert 
and it does not appear that she had incurred any final 
expenses of the Veteran's last illness or burial.  See 
38 C.F.R. § 3.1000(a).  [Parenthetically, the Board notes 
that allowable burial expenses were paid by VA directly to 
Moody Funeral Service, Inc. in April 1994, and that the 
Veteran's daughter had authorized such services.]

The Board acknowledges the appellant's statement that she 
"sat" with the Veteran in the VA hospital in Salem, 
Virginia, and that she was there constantly prior to his 
death.  Although the Board is sympathetic to the appellant's 
situation, and by no means wishes to minimize the care she 
provided for the Veteran, the Board is bound by the laws 
codified in Title 38 of the United States Code and the Code 
of Federal Regulations which govern benefits administered by 
VA.  Thus, the Board must apply the law as it exists and 
cannot extend benefits outside of these parameters.  See 
Owings v. Brown, 3 Vet. App. 171, 172 (1992).

As the criteria for entitlement for accrued benefits are 
accordingly not met, the claim must be denied.  In a case 
such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the 
law is controlling, the provisions of 38 U.S.C.A. § 5107(b) 
are not for application.  


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


